Case 0:21-cv-61491-KMW Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

  ORONDE GADSDEN,

                Plaintiff,

  v.                                                      Case No.: ___________________

  CONVERGENT OUTSOURCING, INC.,

                Defendant.
                                               /

                                  NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, defendant, Convergent

  Outsourcing, Inc. (“COI”), through undersigned counsel, hereby removes the above-

  captioned civil action from the County Court of the Seventeenth Judicial Circuit, in and for

  Broward County, Florida, to the United States District Court for the Southern District of

  Florida, Fort Lauderdale Division. The removal of this civil case is proper because:

         1.     COI is the named defendant in this civil action filed by plaintiff, Oronde

  Gadsden (“plaintiff”), in the County Court of the Seventeenth Judicial Circuit, in and for

  Broward County, Florida, titled Oronde Gadsden v. Convergent Outsourcing, Inc., Case

  Number: COCE-21-036791 (hereinafter the “State Court Action”).

         2.     COI removes this case on the basis of the Fair Debt Collection Practices Act

  (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief based on

  alleged practices in violation of federal law.




                                                   1
Case 0:21-cv-61491-KMW Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 3




        3.     Pursuant to 28 U.S.C. § 1446(b), COI has timely filed this Notice of

  Removal. COI was served with plaintiff’s Complaint on July 1, 2021. This Notice of

  Removal is filed within 30 days of receipt of the Complaint by COI.

        4.     Attached hereto as Exhibit A and incorporated by reference as part of the

  Notice of Removal are true and correct copies of the process and pleadings in the State

  Court Action. No further proceedings have taken place in the State Court Action.

        5.     A copy of this Notice of Removal is being served upon plaintiff and filed

  concurrently with the Seventeenth Judicial Circuit, in and for Broward County, Florida.

        WHEREFORE, Defendant, Convergent Outsourcing, Inc., hereby removes to this

  Court the State Court Action.


  Dated: July 21, 2021


                                           Respectfully Submitted,

                                           /s/ Michael P. Schuette
                                           Michael P. Schuette, Esq.
                                           Florida Bar No. 0106181
                                           Dayle M. Van Hoose, Esq.
                                           Florida Bar No. 0016277
                                           SESSIONS, ISRAEL & SHARTLE, LLC
                                           3350 Buschwood Park Drive, Suite 195
                                           Tampa, Florida 33618
                                           Telephone: (813) 890-2460
                                           Facsimile: (877) 334-0661
                                           mschuette@sessions.legal
                                           dvanhoose@sessions.legal
                                           Counsel for Defendant,
                                           Convergent Outsourcing, Inc.




                                              2
Case 0:21-cv-61491-KMW Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 21st day of July 2021, a copy of the foregoing

  was filed electronically via CM/ECF system. Notice of this filing will be sent to the parties

  of record by operation of the Court’s electronic filing system, including plaintiff’s counsel

  as described below.

                                    Jibrael S. Hindi, Esq.
                                  Thomas J. Patti, III, Esq.
                             The Law Offices of Jibrael S. Hindi
                               110 SE 6th Street, Suite 1744
                                 Fort Lauderdale, FL 33301
                                  jibrael@jibraellaw.com
                                    tom@jibraellaw.com


                                            /s/ Michael P. Schuette
                                            Attorney




                                               3
